DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Remarks 

Receipt of Applicant’s Amendment file on 07/14/2022 is acknowledged. The amendment includes claims 1-2, 4-5, 7-16 and 18-20 are amended.
Response to Arguments
Applicant’s amendments to the claims have not overcome 101 rejections previously set forth in the Non-Final Office Action mailed 03/16/2022. The 101 rejections analysis are provided below.
Applicant’s arguments with respect to claims 1, 15 and 20 have been considered but are moot in view of the new ground(s) of rejection (See new references of Sontag and Venolia).

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Specification
The applicant’s specification submitted is acceptable for examination purposes.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are directed to non-statutory subject matter because it does not fall within four category of patentable subject matter recited in 35 U.S.C 101 (Process, machine manufacture or composition of matter).
When considering subject matter eligibility under 35 USC 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (Step 2A), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself (Step 2B). Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas.

Analysis

Claims 1-14 recite a method for searching and receiving relevant documents. Claims 15-19 recite a system to implement the method. Claim 20 is recite a computer readable storage medium including instructions that are executable by a computing device to implement the method. Therefore, the claims are directed to a process and a machine which fall within the four statutory categories of invention (Step 1-Yes).
Claim 1 is then analyzed to determine whether it is directed to any judicial exceptions. The claim recites: searching and retrieving relevant documents based on a search query; the relevancy documents based on user input.
The claim recites a computer-implemented method comprising a series of steps of:
receiving…and providing…limitations:
- Insignificant extra-solution (mere data gathering/output). Various processor limitations encompass generic computing elements. With respect to the search portion of the claim, the limitation is discussed above under prong 1. Alternatively or additionally, simple search and retrieval – recited at a high level of generality – is a type of insignificant extra-solution activity (i.e. mere data gathering/output, see MPEP 2106.05(g) – obtaining information about transactions using the internet to verify credit card transactions).
identifying a set of documents…limitation: under its broadest reasonable interpretation, the limitation covers performance of the limitation in mind with an aid of pen and paper. That is nothing in the claim element precludes the step from practically being performed in the mind. For example, the limitation encompasses an observation to identifying the set of documents for specific inquiry.
utilizing an audit generation machine-learning model…: describe a use of machine-learning model, akin to adding the word "apply it" in connection with the abstract idea, or merely use the machine learning model as a tool to perform the abstract idea.
Determining one or more latent variables…limitation: under its broadest reasonable interpretation, the limitation covers performance of the limitation in mind with an aid of pen and paper. That is nothing in the claim element precludes the step from practically being performed in the mind. For example, the limitation encompasses an evaluation to come up with other variables corresponding to the inquiry.
Generating a refined search query…limitation: Similarly as explained above, the limitation covers performance of the limitation in mind with an aid of pen and paper.  For example, the limitation encompasses an evaluation to come up a refined inquiry based on the determined variables.
Determining document portions…limitation: Similarly as explained above, the limitation covers performance of the limitation in mind with an aid of pen and paper of finding the results based on the refined inquiry.
Generating the audit report…limitation: Similarly as explained above, the limitation covers performance of the limitation in mind with an aid of pen and paper of putting together the results.

At step 2B, These limitations describe generic computer components, akin to adding the word "apply it" in connection with the abstract idea. Nothing in the claims integrates the judicial exception into a practical application the additional limitations identified as insignificant extra-solution activity are well-understood, routine, and conventional. 
Accordingly, considered individually and a whole, the claim is directed to an abstract idea without significantly more.
Viewed as a whole, the additional claim elements do not provide meaningful limitations sufficient to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to “significantly more” than the abstract idea itself. Therefore, claim 1 is  rejected under 35 U.S.C. §101 as being directed to non-statutory subject matter.
  	
Independent claim 15 and 20 are being rejected for similar reason of the rejection of claim 1. The claims recite “a system…” (claim 14), “a non-transitory …” (claim 20). These limitations describe generic computer components, akin to adding the word "apply it" in connection with the abstract idea. Nothing in the claims integrates the judicial exception into a practical application. At step 2B, the additional limitations identified as insignificant extra-solution activity are well-understood, routine, and conventional (MPEP 2106.05(d)(II)). Therefore, the additional elements, considered individually and as part of the claim as a whole, do not add significantly more than the abstract idea itself. In view of MPEP 2106 and the current guidelines for subject matter eligibility, claims 15 and 20 are ineligible under 35 USC 101.

Claims 2-14, 16-19 are dependent on their respective parent claims 1 and 15 and include all the limitations of these claims; these claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, thus the claims are direct to abstract idea. 
Claims 2-14, 16-19 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.
Conclusion
Viewed as a whole, the additional claim elements do not provide meaningful limitations sufficient to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to “significantly more” than the abstract idea itself. Therefore, claims 1-20 are rejected under 35 U.S.C. §101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4, 7-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sontag et al. (U.S. Pub. No. 2012/0323828 A1) in view of Venolia (U.S. Pub. No. 2010/0131494 A1).
Regarding claim 1, Sontag teaches a method, comprising: 
receiving a search query comprising one or more search terms (Fig. 5, paragraph [0077], user input the query ‘jaguar’ into an input field of an interface); 
identifying, using a processor, a set of documents from a collection of documents based on the one or more search terms in the search query (Fig. 5, paragraph [0077], the query processing system generates search results 504, identifying a documents pertaining query term ‘jaquar’); 
utilizing an audit generation machine-learning model to generate an audit report by: determining one or more latent variables corresponding to the search query (Fig. 1 and 4, paragraph [0029], [0116], [0117], Fig. 1 show conceptual framework in which each user U who is perform  a search is characterized with reference to at least one latent variable, Vu, that is, the variable Vu identifies some property of an item being sought by the user in the context of the submission of a query q; the query processing system based on its analysis on a single user-specific latent variable Vu and a single item-specific latent Variable Vd; possible latent variables include topic ,reading level, geographic, etc.; also see paragraph [0064]-[0069]);
generating a refined search query by modifying the search query based on the one or more latent variables (paragraph [0082], [0083], [0117], automatically reformulating the query for the user based on the query and probability distribution to identify the topic that user is presumed to be looking for in the context of the submission of the query; the query processing system based on its analysis on a single user-specific latent variable Vu and a single item-specific latent Variable Vd; possible latent variables include topic ,reading level, geographic, etc.; also see paragraph [0029]); 
determining document portions from the set of documents based on the refined search query (paragraph [0082]-[0084], automatically reformulating the query for the user based on the query and probability distribution to identify the topic that user is presumed to be looking for in the context of the submission of the query; as an outcome, the user will receive the customized result in which ‘Ryen’ replaces ‘Ryan’); and 
generating the audit report that comprises the document portions (Fig. 5, paragraph [0082]-[0084], automatically reformulating the query for the user based on the query and probability distribution to identify the topic that user is presumed to be looking for in the context of the submission of the query; as an outcome, the user will receive the customized result in which ‘Ryen’ replaces ‘Ryan’; generating results in the form of a ranked list of search result items).
Sontag does not explicitly disclose: providing an interactive interface that displays the document portions from the audit report, wherein each of the document portions comprises a selectable element to verify a relevancy of the document portions corresponding to the search query. 
Venolia teaches: providing an interactive interface that displays the document portions from the audit report, wherein each of the document portions comprises a selectable element to verify a relevancy of the document portions corresponding to the search query (Fig. 4, paragraph [0023], [0025], the application program presents the multiple search results in a single structured presentation with a thumbs-up button, a thumbs-down button, or an unmarked status, the listing of each search result item allows the user to indicate if the query search results are subjectively relevant to the user’s search query; a title of each query search results is shown along with a textual description describing the relationships of each of the query search results relative to the submitted query term).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include providing an interactive interface that displays the document portions from the audit report, wherein each of the document portions comprises a selectable element to verify a relevancy of the document portions corresponding to the search query into personalized search results of Sontag.
 Motivation to do so would be to include providing an interactive interface that displays the document portions from the audit report, wherein each of the document portions comprises a selectable element to verify a relevancy of the document portions corresponding to the search query for effectively display the results for the query search (Venolia, paragraph [0005], line 6).
Regarding claim 2, Sontag as modified by Venolia teach all claimed limitations as set forth in rejection of claim 1, wherein generating the refined search query is based on identifying one or more categories associated with the one or more search terms (Sontag, paragraph [0082], [0083], [0117], automatically reformulating the query for the user based on the query and probability distribution to identify the topic that user is presumed to be looking for in the context of the submission of the query; the query processing system based on its analysis on a single user-specific latent variable Vu and a single item-specific latent Variable Vd; possible latent variables include topic ,reading level, geographic, etc.; noted, the topic is interpreted as categories associated with one or more search terms; also see paragraph [0029]). 
Regarding claim 4, Sontag as modified by Venolia teach all claimed limitations as set forth in rejection of claim 2, further teach identifying a reduced set of documents from the collection of documents prior to generating the refined search query (Sontag, paragraph [0097], line 1-3, the query is ‘jaguar’, which yields 20 top-ranked search result items, noted, 20 top-ranked search result items is interpreted as a reduced set of documents from the collection of documents). 
Regarding claim 7, Sontag as modified by Venolia teach all claimed limitations as set forth in rejection of claim 1, further teach wherein the interactive interface that display the document portions comprises a visual indication of how the document portions were generated, and wherein the visual indication is associated with a respective document portion from the document portions (Venolia, Fig. 4, paragraph [0023], [0025], the application program presents the multiple search results in a single structured presentation with a thumbs-up button, a thumbs-down button, or an unmarked status, the listing of each search result item allows the user to indicate if the query search results are subjectively relevant to the user’s search query; the items listed in the top ten order are items most often found during query search; a title of each query search results is shown along with a textual description describing the relationships of each of the query search results relative to the submitted query term; the title of an item is shown in bold and large font, initially). 
Regarding claim 8, Sontag as modified by Venolia teach all claimed limitations as set forth in rejection of claim 7, further teach wherein the visual indication of how the document portions where generated comprises data used by the audit generation machine-learning model (Sontag, Fig. 5, paragraph [0082]-[0084], automatically reformulating the query for the user based on the query and probability distribution to identify the topic that user is presumed to be looking for in the context of the submission of the query; as an outcome, the user will receive the customized result in which ‘Ryen’ replaces ‘Ryan’; generating results in the form of a ranked list of search result items). 
Regarding claim 9, Sontag as modified Venolia teach all claimed limitations as set forth in rejection of claim 1, further teach wherein the interactive interface that displays the document portions comprises text snippets from the collection from the collection of documents (Venolia, Fig. 4, paragraph [0025], Fig. 4 illustrate the snippet of content in form of query results; the items listed in the top ten order are items most often found during query search; a title of each query search results is shown along with a textual description describing the relationships of each of the query search results relative to the submitted query term; the title of an item is shown in bold and large font, initially while Fig. 5 of reference Sontag illustrates the text snippet of documents as the results, for example, the 2nd result include the snippet ‘The Jacksonville Jaquars has posted a new…’). 
Regarding claim 10, Sontag as modified Venolia all claimed limitations as set forth in rejection of claim 1, further teach wherein the interactive interface that displays the document portions comprises a subset of the document portions for presentation on the client device (Venolia, Fig. 4, paragraph [0025], the items listed in the top ten order are items most often found during query search; a title of each query search results is shown along with a textual description describing the relationships of each of the query search results relative to the submitted query term; the title of an item is shown in bold and large font, initially). 
Regarding claim 11, Sontag as modified Venolia all claimed limitations as set forth in rejection of claim 10, further teach wherein the data for displaying the portions of the collection of documents comprises one or more of: a random sample of the document portions of the collection of documents; and a subset of the document portions of the collection of documents determined to have a higher relevance to the search query than other portions (Venolia, Fig. 4, paragraph [0025], teaches the items listed in the top ten order are items most often found during query search; a title of each query search results is shown along with a textual description describing the relationships of each of the query search results relative to the submitted query term; the title of an item is shown in bold and large font, initially). 
Regarding claim 12, Sontag as modified by Venolia teach all claimed limitations as set forth in rejection of claim 1, further teach wherein the one or more latent variables are based on historical data associated with previously generated audit reports (Sontag, Fig. 2, paragraph [0043], [0055]-[0056], [0059], [0088]-[0089], [0117] the online activity can correspond to queries submitted by the users, search results provided to the users by the search engine functionalities in response to the queries, clicks or action taken by the users in response to receiving the search queries, etc.; the generation system forms the training data from this online activity by considering respective pairing of queries and search result items; the training algorithm then produced the ranking model based on this corpus of training data by generally attempting to learn the manner in which different combination of features map to identified judgments; the distribution Pr (Tu|Ou) reflect a profile of the user, the generating system produces Pr (Tu|Ou) based on user data provided in a data store, the user data may reflect any prior behavior of the user which evinces his or her topical interest, and/or any other information which can be mined to determine the topical interest; the generation system produces Pr (Tu|Ou) based on training data for a particular user u; the distribution of topics can be calculated by determined the strengths of topics T expressed in the documents that have been clicked on; the query processing system based on its analysis on a single user-specific latent variable Vu and a single item-specific latent Variable Vd; possible latent variables include topic ,reading level, geographic, etc.).
Regarding claim 13, Sontag as modified by Venolia teach all claimed limitations as set forth in rejection of claim 12, further teach receiving data, input via a selectable user interface element included in the search result, an indication of relevance associated with a displayed document portion; and generating an updated audit generation machine-learning model based on relevancy indication (Sontag, [0055]-[0056], [0058], [0059], the online activity can correspond to queries submitted by the users, search results provided to the users by the search engine functionalities in response to the queries, clicks or action taken by the users in response to receiving the search queries, etc.; the generation system forms the training data from this online activity by considering respective pairing of queries and search result items; the generation system can use any offline and/or online to produce (and subsequently update) the ranking model that is sued by the ranking module). 
Regarding claim 14, Sontag as modified by Venolia teach all claimed limitations as set forth in rejection of claim 13, further teach receiving an additional search query (Sontag, paragraph [0055]-[0056], [0059], [ 0064], [0092], qt is a query submitted by the user that causes the search engine functionality to provide particular results; Pr(T)t describe a distribution of topic associated with documents clicked on by a user within the search results; the online activity can correspond to queries submitted by the users, search results provided to the users by the search engine functionalities in response to the queries, clicks or action taken by the users in response to receiving the search queries, etc.; the generation system forms the training data from this online activity by considering respective pairing of queries and search result items; a user u, who is characterized by user information Ou, submits a query q, noted, the query q is interpreted as additional query; the user information includes user data regarding topic associated with documents clicked on by a user within the search results of query qt); and applying the updated audit generation machine learning model to the additional search query to generate an additional query result based on the additional search query (Sontag, paragraph [0082], [0084], automatically reformulating the query for the user based on the query and probability distribution to identify the topic that user is presumed to be looking for in the context of the submission of the query; generating personalized results in the form of a ranked list of search result items). 
As per claims 15 and 20, these claims are rejected on grounds corresponding to the rationales given above for rejected claim 1 and are similarly rejected.
As per claim 16, this claim is rejected on grounds corresponding to the rationales given above for rejected claim 2 and is similarly rejected.
As per claim 18, this claim is rejected on grounds corresponding to the rationales given above for rejected claim 12 and is similarly rejected.
As per claim 19, this claim is rejected on grounds corresponding to the rationales given above for rejected claim 13 and is similarly rejected.
Claims 3, 5-6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sontag et al. (U.S. Pub. No. 2012/0323828 A1) in view of Venolia (U.S. Pub. No. 2010/0131494 A1), further in view of Rubinstein et al. (U.S. Patent No. 10,402,419 B1).
Regarding claim 3, Sontag as modified by Venolia teach all claimed limitations as set forth in rejection of claim 2, but do not explicitly disclose wherein the search query comprises one or more user-selected categories corresponding to a plurality of predetermined categories used to search the collection of document. 
Rubinstein teaches: wherein the search query comprises one or more user-selected categories corresponding to a plurality of predetermined categories used to search the collection of document (Rubinstein, col. 36, line 58-65, Fig. 12B illustrates the refine of search results with one or more categories  by adding the categories to the search).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein the search query comprises one or more user-selected categories corresponding to a plurality of predetermined categories used to search the collection of document into personalization search results of Sontag.
 Motivation to do so would be to include wherein the search query comprises one or more user-selected categories corresponding to a plurality of predetermined categories used to search the collection of document to provide a powerful way for users of an online social graph to search for elements represented in a social graph based on their social graph attributes and their relation to various social graph elements (Rubinstein, col. 2, line 5-9).
Regarding claim 5, Sontag as modified by Venolia teach all claimed limitations as set forth in rejection of claim 2, but do not explicitly disclose wherein generating the refined search query comprises identifying one or more terms not included in the one or more search elements to utilize in identifying portions of the collection of documents. 
Rubinstein teaches wherein generating the refined search query comprises identifying one or more terms not included in the one or more search elements to utilize in identifying portions of the collection of documents (Rubinstein, col. 15, line 59-67, col. 16, line 1-11 and line 56-66, col. 17, line 1-11, parsing the text query and generate the structured query based on strings generated by a grammar model; the text query ‘Friends Standford’ could be parse to form query command ‘/search/me/friends/[node ID for Standford University]/students/ever-past/intersect’, which interpreted as one or more terms not included in text query being used for generating structure query).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein generating the refined search query comprises identifying one or more terms not included in the one or more search elements to utilize in identifying portions of the collection of documents into personalized search result of Sontag.
 	Motivation to do so would be to include wherein generating the refined search query comprises identifying one or more terms not included in the one or more search elements to utilize in identifying portions of the collection of documents to provide a powerful way for users of an online social graph to search for elements represented in a social graph based on their social graph attributes and their relation to various social graph elements (Rubinstein, col. 2, line 5-9).
Regarding claim 6, Sontag as modified by Venolia teach all claimed limitations as set forth in rejection of claim 1, but do not explicitly disclose: wherein the collection of documents comprises one or more of: a plurality of digital content items shared via a social networking system; a plurality of user-composed social networking posts shared via the social networking system; and a plurality of digital content items shared across a plurality of social networking systems. 
Rubinstein teaches: wherein the collection of documents comprises one or more of: a plurality of digital content items shared via a social networking system; a plurality of user-composed social networking posts shared via the social networking system; and a plurality of digital content items shared across a plurality of social networking systems (Rubinstein, Fig. 10B illustrates the search results with thumbnail of a photograph that were posted corresponding to the searches for ‘Recent photos of my friends’, noted, the thumbnail of photograph is interpreted as a plurality of digital content items shared via a social networking system).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein the collection of documents comprises one or more of: a plurality of digital content items shared via a social networking system; a plurality of user-composed social networking posts shared via the social networking system; and a plurality of digital content items shared across a plurality of social networking systems into personalization search results of Sontag of Sontag.
 	Motivation to do so would be to include wherein the collection of documents comprises one or more of: a plurality of digital content items shared via a social networking system; a plurality of user-composed social networking posts shared via the social networking system; and a plurality of digital content items shared across a plurality of social networking systems to provide a powerful way for users of an online social graph to search for elements represented in a social graph based on their social graph attributes and their relation to various social graph elements (Rubinstein, col. 2, line 5-9).
As per claim 17, this claim is rejected on grounds corresponding to the rationales given above for rejected claim 6 and is similarly rejected.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEN HOANG whose telephone number is (571)272-8401. The examiner can normally be reached M-F 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEN HOANG/Examiner, Art Unit 2168       

/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168